LEMMON, J.,
dissents from the order. Defendant, after being advised of his right to counsel and to appointed counsel if indigent, was given appointed counsel and later hired a private attorney. When private counsel moved to withdraw, the trial judge granted the motion while advising defendant that his retaining a new lawyer would not be cause for delaying the trial. When the matter came for trial almost three months later, the judge informed defendant of his right to counsel, and defendant announced he was representing himself. Under these circumstances defendant waived his right to counsel, and he did so knowingly with obvious cognizance of the need for assistance of counsel. Allowing defendant to play with the system takes control of the court from the trial judge.
COLE, J., dissents.